DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a heat dissipation member …being on…a rear side of the first substrate” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: “a heat dissipation member that covers, with a first heat insulation layer in between, an area including a region of the first substrate, at which the electronic component is disposed, and being on a front side or a rear side of the first substrate”.
The aforementioned limitations render the claim indefinite, since it’s not clear whether said “being on a front side or a rear side of the first substrate” is referring to the “heat dissipation member”, “area”, “electronic component”, or to all of the aforementioned elements. 
The dependent claims 2-8 have been also rejected along with said claim 1, since they inherit aforementioned problems of claim 1 and do not provide any additional clarity.
Clarification is required. Applicant’s cooperation is hereby requested in correcting of any 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0161132 to Shimoji et al. (hereafter “Shimoji”) in view of US 2016/0187272 to Ishii et al. (hereafter “Ishii”, cited in IDS) and US 6,404,610 to Chang.
Regarding claims 1 and 3, Shimoji discloses an electronic device (Fig. 9) comprising: an electronic component (1) serving as a heat source; a first substrate (2) on which the electronic component is disposed; a heat dissipation member (3, 5) containing copper (par. [0045]) that covers, with a first heat insulation layer (of air) in between, an area including a region of the first substrate (2), at which the electronic component (1) is disposed, and being on a front side or a rear side of the first substrate (2); a housing (4) that accommodates at least the first substrate (2) and the heat dissipation member (3, 5); a second substrate (85) that faces the heat dissipation 
Ishii discloses (Fig. 1-4) an overheating mitigation arrangement of a portable electronic apparatus comprising: an electronic component (11) disposed on a substrate (20) within a housing (23), wherein temperature sensors (16a, 16b) are disposed on said substrate (20) in the vicinity of said electronic component (11) to measure the temperature thereof and of the surface of the housing (23), so as to provide an input to the control circuit (Fig. 2), in order to mitigate overheating of the housing (par. [0003], [0004], [0065]-[0084], [0126]; Fig. 15-17).
However, Ishii does not explicitly teach that said temperature sensors (16a, 16b)  are thermistors.
Chang teaches a conventionality of a temperature sensor (33), which is based on a thermistor (34), wherein said temperature sensor / thermistor (33, 34) provides an input to a control circuit (30) in order to mitigate overheating of a notebook computer (col. 4, ll. 4-41; Fig. 2-4). Further, Chang specifically teaches that thermistors are low cost devices and may be conveniently positioned at any location within the computer in order to predictably protect various temperature sensitive or heat-producing devices that has a potential danger of being overheated (col. 4, ll. 33-37).
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Shimoji according to the combined teachings of Ishii and Chang, by providing the thermistor disposed on the second substrate, in order to mitigate overheating of the electronic device, while not exceeding targeted production costs thereof (Ishii, par. [0003], [0004], [0065]-[0084], [0126]; Fig. 15-17 and Chang, col. 4, ll. 4-41; 33-37; Fig. 2-4). Also, all claimed elements were known in the prior art and one See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 2, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have disposed the thermistor of the  Shimoji-Ishii-Chang combination at any optimal location within the electronic device, including on a surface of the second substrate, which is on a side opposite to the first substrate as claimed, in order to achieve desired sensitivity to the temperature change, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 4, Shimoji-Ishii-Chang combination discloses that a holding member (i.e., a top horizontal wall of the housing (4), Fig. 9 of Shimoji) that holds the second substrate (85), wherein the thermistor is disposed apart from the holding member (since it disposed on the second substrate (85)). Also, an optimal positioning of the thermistor is an obvious design choice as explained above. See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), supra.
Regarding claim 5, Shimoji-Ishii-Chang combination discloses that the second substrate is a board (85) disposed on a surface of the holding member (i.e., of the top horizontal wall of the housing (4), Fig. 9 of Shimoji), which is on a side of the first substrate (2) (Fig. 9 of Shimoji), but does not disclose that the second substrate is a flexible printed circuit board. However, Shimoji discloses an additional electronic device component part (8) provided outside of the 
Since the flexible circuit boards have been notoriously known and widely used in related arts before the effective filing date of the claimed invention (e.g., see the US 20170347493), it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have implemented the second substrate in the Shimoji-Ishii-Chang combination as flexible circuit board, in order to provide enhanced flexibility in positioning of additional electronic device component part(s). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 6, Shimoji-Ishii-Chang combination discloses that a third heat insulation layer (air) is disposed between the holding member (i.e., of the top horizontal wall of the housing (4), Fig. 9 of Shimoji) and the housing (i.e., the bottom and side walls of the housing (4); Fig. 9).
Regarding claim 7, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have disposed the thermistor of the  Shimoji-Ishii-Chang combination at any optimal location within the electronic device, including so the thermal resistance and heat capacity of a region from the electronic component to a heat dissipation portion of the housing are substantially identical to thermal resistance and heat capacity of a region from the electronic component to the thermistor, in order to achieve desired sensitivity to the temperature change, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 8, Shimoji-Ishii-Chang combination discloses a display panel disposed on a surface side of the housing (inherently present in Shimoji, since the electronic device is a mobile telephone, mobile information terminal, etc., par. [0017]), wherein heat of the electronic component is dissipated from a portion of the housing, which is disposed on a side opposite to the display panel (inherently, since all sides of the housing will dissipate at least some heat).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various cooling arrangements for electronic devices, wherein heat dissipation is implemented by heat conduction through the housings of said devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835